UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6477



CARNIE NORRIS,

                                           Petitioner - Appellant,

          versus


RICKIE HARRISON, Warden of Kershaw Correc-
tional Institution; CHARLES M. CONDON, Attor-
ney General of the State of South Carolina,

                                          Respondents - Appellees.



                            No. 00-6770



CARNIE NORRIS,

                                           Petitioner - Appellant,

          versus


RICKIE HARRISON, Warden of Kershaw Correc-
tional Institution; CHARLES M. CONDON, Attor-
ney General of the State of North Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-807-2-18AJ)
Submitted:   August 24, 2000            Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carnie Norris, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      In these consolidated appeals, Carnie Norris seeks to appeal

the   district   court’s   order   dismissing   without   prejudice   his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)

and the district court’s order denying his request for a cer-

tificate of appealability filed after dismissal of his § 2254

petition.     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error with regard to the dismissal without prej-

udice of Norris’ § 2254 petition.      Accordingly, we deny a certif-

icate of appealability and dismiss the appeal as to that order on

the reasoning of the district court.      See Norris v. Harrison, No.

CA-99-807-2-18AJ (D.S.C. Mar. 24, 2000).        We further   deny a cer-

tificate of appealability and dismiss Norris’ appeal of the dis-

trict court’s denial of a certificate of appealability as Norris

fails to make a substantial showing of a denial of a constitutional

right.   See 28 U.S.C.A. § 2253(c)(2) (West Supp. 2000).        We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               DISMISSED